                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

DORIAN CHRISTIAN CARVALHO, :
                     Plaintiffs                 :   CIVIL ACTION NO. 3:11-1995
                     v                          :        (JUDGE MANNION)
WARDEN BRYAN BLEDSOE, et al., :
                     Defendants                 :
                                           ORDER


            In accordance with the accompanying Memorandum Opinion, it is

hereby ORDERED that:

                   1. Defendants’ motion for summary judgment (Doc. 160) is

                     GRANTED in part and DENIED in part; and

                   2. Judgment is entered in favor of Defendants on all claims with the

                     exception of Carvalho’s Eighth Amendment excessive force claim

                     against Bledsoe related to the use of restraints from February 16,

                     2011, to February 28, 2011, and from August 19, 2011, until

                     September 1, 2011.



                                                    S/Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge

DATED: August 13, 2019
11-1995-01 order
